Citation Nr: 1504936	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  13-00 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for keratitis with lattice retinal degeneration and blepharitis, status post bilateral blepharoplasty. 

2.  Entitlement to service connection for a bilateral hip disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1974 to April 1998.  In July 2014, he testified before the undersigned Veterans Law Judge at the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  A transcript of the hearing is of record.  

At the July 2014 Board hearing, the Veteran submitted additional private treatment records.  While the most recent supplemental statement of the case does not include review of this evidence, he submitted a waiver of agency of original jurisdiction (AOJ) consideration of the additional evidence.  In August 2014, he submitted private treatment records relating to treatment of his eye disability and an August 2014 medical opinion from Dr. C.I. with regard to the claim for a hip disorder.  

As discussed below, the Board is granting service connection for a bilateral hip disorder and remanding the increased rating claim for keratitis.  Further, this evidence does not relate to the claim for a low back disorder; therefore, the August 2014 evidence is of no probative value with regard to the service connection claim addressed in this decision and the Veteran is not prejudiced by the Board's decision without AOJ consideration of this evidence in the first instance.  

The issue of an increased rating for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral hip degenerative joint disease, status post bilateral total hip replacement.  He complained of bilateral hip pain in service and the current bilateral hip disorder is causally related to service.  

2.  The Veteran is currently diagnosed with lumbar degenerative disc disease, mild levoscoliosis of the lower thoracic and lumbar spine, and multilevel facet joint osteoarthritis.  

3.  A low back injury or disease was not sustained in service; symptoms of a low back disorder were not chronic in service, were not continuous since service, were not shown to a compensable degree within one year of service, and were not shown for many years after service.

4.  A current low back disorder is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, a bilateral hip disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  A low back disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. 

In this case, the Veteran was diagnosed with lumbar degenerative disc disease, mild levoscoliosis of the lower thoracic and lumbar spine, and multilevel facet joint osteoarthritis in a March 2011 VA examination report.  He was also diagnosed with bilateral hip degenerative joint disease (arthritis).  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases listed at 3.309(a)).    

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.


Bilateral Hip Disorder

The Veteran contends, in essence, that his bilateral hip disorder is related to active service, specifically to his duties teaching combative sports.  He asserts that, while he was never treated for an acute injury, he was treated regularly for sprains, strains, and contusions associated with his duties resulting in his current bilateral hip disorder.

As noted, the Veteran was diagnosed with bilateral hip degenerative joint disease at a March 2011 VA examination report.  The March 2011 VA examination report also noted that he underwent a right total hip replacement.  A January 2014 private treatment record indicated that he underwent a total left hip arthroplasty.  Therefore, a bilateral hip disorder is shown.

Next, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran experienced in-service symptoms associated with a bilateral hip disorder.  Hip pain is subject to lay observation; therefore, his lay statements as to in-service hip pain are competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In a September 2010 written statement, the Veteran contended he taught fencing, boxing, judo, and hand-to-hand combat and that, while he did not suffer any debilitating injuries during this time, he did incur extensive day-to-day wear and tear on his body.  The Board finds his account of bilateral hip pain to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  As such, his accounts are found to be sufficiently credible to support a finding of in-service bilateral hip pain and the second element has been met.  

Next, the weight of the evidence is at least in equipoise as to whether the currently-diagnosed bilateral hip disorder is related to service.  The evidence reflects differing opinions as to whether the Veteran's bilateral hip disorder is related to active service.  Specifically, at a March 2011 VA examination, the Veteran reported that, while there was no specific trauma during active duty, he began developing hip pain over the years.  The VA examiner opined, based on review of the claims file, the past medical history, and physical examination, that the current bilateral hip disorder was not related to active service but was rather consistent with daily wear and tear.  The VA examiner opined that working as a physical trainer in hand-to-hand combat and fencing should not cause excessive degenerative joint disease causing the need for a hip replacement.

On the other hand, in an August 2014 medical opinion, Dr. C.I. noted that he had treated the Veteran since 2004 for osteoarthritis of the hips.  Dr. C.I. opined that the Veteran had an early onset of osteoarthritis and a level of degeneration and pain that necessitated the ultimate replacement of both hips at an early age - 56 years of age for the right hip and 60 years of age for the left hip.  Dr. C.I. noted that he was aware of the significantly strenuous duties that the Veteran performed on active duty teaching combative sports.  Dr. C.I. opined that these duties were as likely as not to have been a factor in the early and severe onset of osteoarthritis in the hips that resulted in bilateral arthroplasties.  

The Board is not obligated to accept medical opinions premised on a veteran's recitation of medical history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  However, reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) for the proposition that Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran).  

In this case, however, the history provided to Dr. C.I. by the Veteran is the same history of bilateral hip pain in service that he has repeatedly detailed to the Board and which the Board has found to be credible.  As such, the Board finds the August 2014 private opinion to be of significant probative value.

In sum, the Board finds that the evidence sufficiently indicates that the current bilateral hip disorder is related to active service; therefore, resolving reasonable doubt in favor of the Veteran, service connection for a bilateral hip disorder is warranted.

Low Back Disorder

As above, the Veteran contends, in essence, that his low back disorder is related to active service, specifically to teaching combative sports.  He asserts that, while never treated for an acute injury, he was treated regularly for sprains, strains, and contusions associated with his duties resulting in his current low back disorder.  

The evidence demonstrates that the Veteran was diagnosed with lumbar degenerative disc disease, mild levoscoliosis of the lower thoracic and lumbar spine, and multilevel facet joint osteoarthritis in a March 2011 VA examination report.  Outpatient treatment record dated in June 2001 noted mild degenerative joint disease of the lumbar spine.  A September 2009 private treatment record reflected joint facet arthritis of the lumbar spine.  Therefore, a current disorder is shown.

As the Veteran's current low back disorder is a chronic disease under 38 C.F.R. § 3.309(a) as arthritis, the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  In this case, the weight of the evidence demonstrates that the Veteran did not experience an in-service injury or disease related to the low back, chronic symptoms of a low back disorder in service, or continuous symptoms since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b).

At the March 2011 VA examination, the Veteran reported that he started having back pain over the previous 10 to 15 years.  The March 2011 VA examination report does not note that the Veteran reported the occurrence of a low back injury during service.  Further, at the July 2014 Board hearing, he specifically denied seeking treatment for a low back disorder during service. 

Service treatment records do not reflect any injury, complaint, diagnosis, or treatment of a low back disorder, or otherwise reflect a reported history or findings of low back injuries.  July 1991 and January 1994 period physical reports note that the Veteran's spine was clinically normal.  He was afforded a pre-discharge VA examination in April 1998 at which he did not report any low back symptoms.  In addition, at the March 2011 VA examination, he reported that there had been no specific trauma to his back during service.  At the July 2014 Board hearing, he testified that he was not treated for a back disorder in service.  As such, service connection is not established under the chronicity provision of 38 C.F.R. § 3.303(b).

Next, the Board will consider whether continuity of symptomatology has been shown under the continuity provision of 38 C.F.R. § 3.303(b).  To this end, post-service evidence does not reflect low back symptomatology for several years after service separation.  

In June 2001 outpatient treatment records, the Veteran reported right-sided low back pain with a chronic history of pain and symptoms.  The June 2001 clinical note is the first recorded symptomatology related to a low back disorder, coming some three years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to the low back for three years following service separation, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d 1331.

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The June 2001 outpatient treatment record notes that he reported a history of low back pain for approximately two years.  At the March 2011 VA examination, he reported low back pain for the previous 10 to 15 years.

At the April 1998 pre-discharge VA examination, the Veteran did not report a history of low back symptoms or current low back symptomatology.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, while not dispositive, the post-service evidence does not reflect complaints or treatment related to a low back disorder for more than three years following active service.  This gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Additionally, while the Veteran initially filed a VA claims for allergic rhinitis, sinusitis, bronchitis, facial dermatitis, nasal polyps, plantar fasciitis, conjunctival edema, septum deviation status post septoplasty, and asthma in anticipation of service separation (April 1998), he did not make any mention of any low back symptomatology or file a claim for service connection for a low back disorder (claimed as an arthritic condition affecting the lower thoracic area) until October 2010.  While symptoms, not treatment, are the essence of any evidence of continuity of symptomatology, here, he filed claims for service connection, but did not mention low back symptoms.  This suggests to the Board that there was no pertinent low back symptomatology at that time.  
	
While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that he is presenting all issues for which he is experiencing symptoms that they he believes are related to service.  In other words, he demonstrated that he understood the procedure for filing a claim for VA benefits, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  

Thus, his inaction regarding a claim for a low back disorder, when viewed in the context of his action regarding other claims for compensation made in anticipation of service separation, may reasonably be interpreted as indicative of his belief that he did not sustain a chronic low back injury in service, or the lack of low back symptomatology at the time he filed the claim, or both.  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  For these reasons, the Board finds that the lay and medical evidence weighs against a finding of continuity of symptomatology between his current claim and service.

In addition, as noted, the earliest notation of treatment for the Veteran's low disorder was June 2001, at least three years after separation from service in 1998.  Therefore, a low disability was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.

As discussed above, the Board finds that the weight of the evidence is against a finding that the Veteran experienced an in-service injury or disease related to the low back.  This finding is supported by the fact that he specifically testified that he did not seek treatment for a low back disorder in service.  He also sought treatment for a myriad of other medical complaints during service, but never mentioned the low back, even at the time of the April 1998 pre-discharge VA examination.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).    

Finally, the Board finds that the weight of the competent evidence does not otherwise attribute the low back disorder to active duty.  In a March 2011 VA examination, the Veteran reported that his back pain had worsened over the years, but he did not remember any specific in-service trauma to his back.  The examiner opined, based on review of the claims file, the past medical history, and physical examination, that the current back disorder was not related to active service but was rather caused by daily wear and tear in living.  The VA examiner noted that the Veteran did not complain of back pain during service and did not seek treatment for a low back disorder.

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physician evaluation.  There is no indication that the examiner was not fully aware of the Veteran's past low back history or that he misstated any relevant fact.  Moreover, the examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient facts and data on which to base the conclusion.  The examination opinion contained reasons and bases supporting the examiner's opinion that the Veteran's low back disorder was not causally related to his active service.  Further, there is no contradicting medical evidence of record.  As such, the Board finds the March 2011 VA examination opinion highly probative.    

The Board has weighed the Veteran's statements as to nexus and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the March 2011 VA examination report.  

Moreover, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of lumbar degenerative disc disease, lumbar spinal stenosis, mild scoliosis, and arthritis.  See Kahana, 24 Vet. App. 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

Arthritis is also a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose, and manifest symptomatology that overlaps with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current low back disorder is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran and he is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of lumbar degenerative disc disease, mild levoscoliosis of the lower thoracic and lumbar spine, and multilevel facet joint osteoarthritis.

For the reasons stated above, the Board finds that the weight of the evidence is against a finding of nexus between the current claim and service.  Therefore, the Board concludes that the preponderance of the evidence is against the claim for service connection for a low back disorder and there is no doubt to be otherwise resolved.  As such, the appeal is denied.    

Duties to Notify and to Assist

Finally, VA satisfied its duty to notify and assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the hip claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

With respect to the back claim, the Veteran was provided notice in January 2011, prior to the initial adjudication of the claim in March 2011.  He was notified of the evidence not of record that was necessary to substantiate the claim, VA and his respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.     

VA satisfied its duty to assist the Veteran in the development of the claim.  First, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, outpatient treatment records, private treatment records, a VA examination report, a copy of the July 2014 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  Specifically, the Veteran was provided with a VA examination (the report of which has been associated with the claims file) in March 2011.  The examination report is thorough and adequate and provides a sound basis upon which to base a decision with regard to this claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In sum, VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  


ORDER

Service connection for a bilateral hip disorder is granted.

Service connection for a low back disorder is denied.


REMAND

In an August 2014 written statement, the Veteran reported that his private eye doctor, Dr. S.C., had decided to perform cataract surgery on his right eye and surgery was scheduled for September 2014.  Treatment records associated with the September 2014 cataract surgery have not been associated with the claims file.  Further, as there is evidence that the bilateral eye disabilities have worsened, the Board finds that further examination is needed.  

Accordingly, the issue of an increased rating for an eye disability is REMANDED for the following action:

1.  Contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for the bilateral eye disabilities (and not already of record), specifically the September 2014 surgical records from Dr. S.C. for the right eye cataract surgery.  

Attempt to obtain copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records  

2.  Schedule the Veteran for an examination to evaluate his keratitis with lattice retinal degeneration and blepharitis, status post bilateral blepharoplasty.  The examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


